Order entered March 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00560-CV

                         PHYLLIS M. REESE, ET AL., Appellants

                                             V.

                           BANK OF AMERICA, N.A., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-00480-201

                                         ORDER
       Before the Court is appellants’ March 11, 2015 expedited and emergency motion to recall

writ for lack of jurisdiction. On March 12, 2015, counsel for appellants informed the Clerk of

this Court that the motion is now moot. Accordingly, we DENY appellants’ motion as moot.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE